Citation Nr: 1140642	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-01 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from September 2002 to February 2003, and from December 2003 to April 2005.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection and a noncompensable (0 percent) evaluation for post-traumatic headaches, effective       July 28, 2006. The present appeal originated as a timely Notice of Disagreement (NOD) with the initial assigned noncompensable disability evaluation.                     See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

During pendency of the appeal, the RO issued a May 2008 rating decision granting a claim then on appeal for service connection for posttraumatic stress disorder (PTSD). Through a June 2008 decision, the RO also granted claims for service connection for a right knee disorder, and a right lower extremity disorder.          Hence, these matters are no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is warranted in this case, to consist of obtaining a new VA Compensation and Pension examination. The Veteran last underwent a VA examination to determine the severity of his service-connected post-traumatic headaches in August 2007, more than four years ago. This is simply too long an interval to provide a sufficiently contemporaneous record for disability evaluation purposes. Therefore, a new examination will be requested.                      See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA neurological examination to determine the current severity of the Veteran's service-connected post-traumatic headaches. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected post-traumatic headaches,                       in accordance with the rating criteria specified at                       38 C.F.R. § 4.124a, Diagnostic Code 8100. In particular, it is imperative that the VA examiner comment on the frequency and severity of any and all characteristic prostrating attacks of the Veteran's headache condition, as per the applicable rating criteria, as well as the impact, if any, of the Veteran's condition upon his capacity for gainful employment.

2. The RO/AMC should then review the claims file.            If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.         If the benefit sought on appeal is not granted,                 the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

